Citation Nr: 0403324	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  03-00 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran had active service from April 1971 to April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied the claims of entitlement 
to service connection for PTSD and for a major depressive 
disorder.

In May 2003, a video-conference hearing was held before the 
undersigned Veterans Law Judge making this decision who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).  


REMAND

A review of the record in this case reflects that current 
diagnoses of PTSD and major depressive disorder have been 
made.  In a statement received in January 2002, the veteran 
has also identified several stressors occurring during 
service, which he believes support the diagnosis of PTSD.  
However, it does not appear that an attempt has been made to 
verify any of the veteran's alleged stressors through 
official sources.  There is no indication in the DD 214 or 
service records that the veteran was awarded any decorations 
indicative of combat.

The veteran's reported stressors include: (1) witnessing the 
suicide of a fellow serviceman on a firing range during basic 
training at Lackland Air Force Base in 1971; (2) sapper 
attacks occurring in November 1972 at U-Tapao Airfield in 
Thailand; (3) transporting an intoxicated airman to his 
barracks, who became violent and reportedly endangered the 
veteran's life, following which the serviceman spent the 
night in jail and was ultimately demoted, which occurred in 
approximately 1972 or 1973 at U-Tapao Airfield in Thailand; 
(4) having friends that were shot down while flying missions; 
(5) seeing two security policemen kill snipers that 
approached the base; (6) witnessing the crashes of B-52s and 
having to secure the perimeter of the crash sites; (7) seeing 
dead bodies killed by the enemy (at least 100 bodies that 
were stored in a restricted area); and (8) being involved in 
fire fights where he was not allowed to return fire.  In this 
regard, it would also be helpful if the veteran could provide 
any additional information pertaining to his reported 
stressors, to include the names of those servicemen involved 
in the incidents described herein.  It may not be possible to 
verify all of the specific stressors identified by veteran.  
However, an attempt to do so should be made.  

In hearing testimony provided in May 2003, the veteran and 
his representative indicated that the veteran received 
treatment at the Pueblo VA clinic, and indicated that 
although records current through June 2002 were in the claims 
folder, more recent medical evidence from that source was 
available.  These recent medical records showing treatment 
for the veteran's psychiatric condition may prove relevant to 
the claim and should be obtained.  See Veterans Claims 
Assistance Act of 2000 (VCAA); 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2003).  It also 
appears that the veteran has applied for Social Security 
Administration (SSA) benefits.  

Should any of the veteran's reported stressors be verified, 
another VA psychiatric examination would prove helpful in 
this case in order to determine whether a diagnosis of PTSD 
is supported by a verified stressor.  

Accordingly, while the Board sincerely regrets the delay, in 
order to afford the veteran due process the case must be 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC for the following actions:

1.  Make arrangements to obtain the 
veteran's psychiatric treatment records 
from the VAMC in Denver, Colorado and/or 
Pueblo VA clinic dated from 1997 to the 
present time.  

2.  Make arrangements to obtain a copy of 
any SSA decision denying or granting 
disability benefits to the veteran.  
Request from the SSA copies of all the 
documents or evidentiary material that 
were used in considering the veteran's 
claim for disability benefits.

3.  Advise the veteran to submit a 
specific and detailed statement 
describing his alleged stressors.  He 
should be informed that specific dates, 
locations, circumstances and names of 
those involved in the reported incidents 
would prove helpful in attempting to 
verify his stressors.

4.  Review the file and prepare a summary 
of the veteran's claimed stressors, to 
include those discussed in the body of 
this REMAND.  The summary and all 
associated documents should be sent to 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150-3197.  
USASCRUR should be requested to provide 
any information that might corroborate 
the veteran's alleged in-service 
stressors.  Thereafter, the RO should 
prepare a memorandum describing which of 
the veteran's stressors have been 
verified and established as having 
occurred during military service.

5.  If, after the foregoing development 
has been accomplished, any of the 
veteran's reported stressors are 
verified, schedule him for a complete and 
thorough VA examination by a 
psychiatrist.

Prior to conducting the examination, the 
psychiatrist should be given a copy of 
this remand and the veteran's claims 
folder and should review the veteran's 
medical history, and the RO's memorandum 
detailing which stressors have been 
verified for purposes of this claim.  The 
diagnosis should be in accordance with 
the American Psychiatric Association's: 
Diagnostic and Statistical Manual of 
Mental Disorders-IV.  All necessary 
special studies or tests, including 
appropriate psychological testing and 
evaluation, is to be accomplished.

The examination report should reflect 
review of pertinent material in the 
claims folder.  The psychiatrist should 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain a true picture of the 
veteran's psychiatric status.

a.  If a psychiatric disorder other than 
PTSD is diagnosed, the examiner should 
opine as to whether it is at least as 
likely as not that it had its onset 
during active service or within the first 
post-service year, or is related to any 
in-service disease or injury.

b.  The psychiatrist must express an 
opinion as to whether the veteran meets 
the criteria for PTSD contained in DSM-
IV, and if he meets such criteria, 
whether PTSD can be related to the 
stressor or stressors reported by the 
veteran and established, based on the 
RO's memorandum, as having occurred 
during the veteran's active service.

The psychiatrist must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

6.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the requested examination does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2003); see also Stegall 
v. West, 11 Vet. App. 268 (1998).  Ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) is completed.    

7.  Readjudicate the veteran's claim with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




